Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 1 of 12




               EXHIBIT 
Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 2 of 12
Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 3 of 12
Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 4 of 12
Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 5 of 12
Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 6 of 12
        Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 7 of 12




COURT OF APPEAL OF CONAKRY                                           REPUBLIC OF GUINEA
                                                                     Work - Justice - Solidarity
COURT OF FIRST INSTANCE
OF KALOUM

                                                   IN THE NAME OF THE OF PEOPLE OF GUINEA
Case RP No. 104/2013                            CRIMINAL COURT JUDGMENT No. [hw:] 046 of March 30, 2020
Public Prosecutor and State Judicial
Officer (AJE)
Against the following:                     The Court of First Instance of Kaloum in Conakry, ruling in its criminal hearing
                                           of April first, two thousand and twenty, presided by Hadja Manama
Mamadie Touré                              Doumbouya, Presiding Judge, in the presence of Mr. Alpha Sény Camara, State
Ibrahima Sory Touré (IST) Lieutenant       Public Prosecutor, with the assistance of Mr. Kémoko Soumaoro, Chief
Issiaga Bargoura;                          Registrar, has rendered the following judgment:
Aboubacar Bah, Ismaёl Daou and
Mahmoud Thiam;                                                                In the case,

Nature of the offense; Bribery, traffic
of influence peddling and complicity;      Between the Public Prosecutor, the prosecuting party, and the State Judicial
                                           Officer:

Decision: (see document)                                                                   PARTY OF THE FIRST PART;

                                          And the following persons: 1- Mamadie Touré: born on January 1, 1982, in
                                          Dubréka, to Mamadouba and Hadja Djénaba Keita, businesswoman,
                                          domiciled in Jacksonville, State of Florida, in the United States of America;
                                          International arrest warrant dated June 9, 2017;

                                          Ibrahima Sory Touré (IST): born in 1972 in Conakry, to Elhadj Mamadouba
                                          and Hadja Fatoumata Conté, journalist, domiciled in the Camayenne district,
                                          commune of Dixinn, married, father of one child;

                                          Warrant of committal dated May 6, 2013

                                          Judicial control order (OCJ) of July 23, 2013;
                                          Lieutenant Issiaga Bangoura: born on January 2,1975, in Forécariah, to
                                          Ibrahima and Makoya Camara, army officer, domiciled in the Almamya
                                          district, commune of Kaloum, married, father of three (3) children (no further
                                          information);

                                          Warrant of committal dated May 9, 2013

                                          OCJ of July 23, 2013;

                                          Mahmoud Thiam: born on October 4,1966, in Conakry, domiciled in the
                                          United States (fugitive, no further information);

                                          International arrest warrant dated June 9, 2017;

                                          Aboubacar Bah: businessman, president and CEO of the Fouta Corporation
                                          world group, domiciled in the Lambanyi district, commune of Ratoma,
                         LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
    1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                        OFFICES IN 90 CITIES WORLDWIDE
   Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 8 of 12




                                  Conakry (fugitive, no further information);

                                  International arrest warrant dated 26 January 2017;

                                  6- Ismaёl Daou: Malian businessman (fugitive, no further information);



                                                        PARTY OF THE SECOND PART;
                                  Debate: This judgment has been rendered after debate at the hearings of
                                  February 10 and February 24, 2020, and adjourned for deliberation prior to
                                  decision to be rendered today in accordance with the law;

                                  Ruling: Having the legal competence for judgment in absentia in criminal
                                  matters and in the first instance;

                                                                       THE COURT
                                  Having regard to the documents in the case;

                                  None for the defaulting defendants;

                                  Having heard the plaintiff in its hearing;

                                  Having heard the Public Prosecutor in its requisitions!

                                  Whereas, pursuant to the Investigating Judge’s order of July 28, 2018, the named
                                  persons Mamadie Touré, Ibrahima Sory IST, Issiaga Bangoura, Mahmoud
                                  Thiam, Aboubacar Bah and Ismaёl Daou have been referred to the Court under
                                  the written charge of having yielded to, in Conakry, in the period from 2006 to
                                  2010, and in any event within a period not covered by the statute of limitations
                                  for public prosecution, offers, promises, donations, gifts and other advantages,
                                  offered directly or indirectly, whether for themselves or for others, by abusing
                                  their actual or supposed influence with a view to obtaining from the President
                                  of the Republic, the Guinean Government and the Public Administration
                                  decisions that were favorable for obtaining the Simandou and Zogota mining
                                  concessions; for having accepted and received an unwarranted sum after a
                                  mission; for having approved, without having the right to do so, at any time and
                                  in the exercise of their office, whether directly or indirectly, receipt of gifts,
                                  promises and advantages to carry out acts that were part of their duties, or
                                  facilitated the performance of such acts through their position and for having
                                  assisted in the performance of such acts.

                                  Offenses provided for and punishable under Articles 771, 772, 774 and 19 of
                                  the Criminal Code;

                                  Whereas, in 2012, in application of the new mining code, a program to review
                                  mining titles and agreements was established by decree;

                                                                                                                  2

                 LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                    OFFICES IN 90 CITIES WORLDWIDE
   Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 9 of 12




                 LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                    OFFICES IN 90 CITIES WORLDWIDE
  Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 10 of 12




                                  Whereas, in implementing this program, a commission was set up to conduct an
                                  administrative procedure consisting of an analysis of mining titles and
                                  agreements and the delivery of substantiated opinions to the competent
                                  authorities on whether to maintain, withdraw or restructure the said titles and
                                  agreements;
                                  Whereas, for the purposes of this mission, two administrative bodies were
                                  created within the commission, namely a technical committee and a strategic
                                  committee;
                                  Whereas, the technical committee acted as an operational body responsible for
                                  conducting the review procedures with the parties involved in the review
                                  procedures, drafting reports, consulting external experts (law firms, financial
                                  and technical consultants, etc.), as necessary, making recommendations to the
                                  strategic committee and conducting negotiations with the holders of the mining
                                  agreements, as relevant;
                                  Whereas, the strategic committee was intended as a political body to address
                                  strategic considerations and issue opinions on behalf of the commission based
                                  on the recommendations of the technical committee on whether to maintain,
                                  restructure or withdraw the titles and agreements submitted for its scrutiny;
                                  Whereas, after completing its work, the technical committee found
                                  shortcomings in the manner in which mining permits were granted to BSGR for
                                  the Zogota zone;
                                  Whereas, this committee therefore issued recommendations supported by
                                  evidence to the strategic committee after communicating all the evidence
                                  obtained in the procedure to BSGR;
                                  Whereas, based on the various pieces of evidence, it emerged that the relevant
                                  mining titles and mining agreement were granted, at the time of the events, as a
                                  result of bribery practices carried out by BSGR with the Guinean authorities in
                                  office at the time;
                                  Whereas, by comparing the evidence in its possession with the arguments put
                                  forward by BSGR, which had denied the acts of bribery, the committee then
                                  noted that the company had not provided any evidence that would cast doubt on
                                  the authenticity of the evidence or on the consistency between the various pieces
                                  of evidence;
                                  Whereas, the technical committee therefore recommended to the strategic
                                  committee withdrawing the exploration permit for blocks 1 and 2 and the Zogota
                                  concession, as well as termination of the framework agreement on this zone;
                                  Whereas, following all these events, judicial proceedings were opened in
                                  connection with this case of bribery, leading to the interrogation of some of the
                                  defendants present on the Guinean territory, including Ibrahima Sory Touré IST
                                  and Lieutenant Issiaga Bangoura;


                                                                                                                 4




                 LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                    OFFICES IN 90 CITIES WORLDWIDE
  Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 11 of 12




                                  Whereas, during the opened investigation, the aforementioned were granted a
                                  certain judicial control, which they evaded;
                                  Whereas, as the said Aboubacar Bah, Ismaёl Daou and Mahmoud Thiam, were
                                  deemed to be fugitives, an international arrest warrant was issued for each of
                                  them;
                                  Whereas, the defendant Mamadie Touré, who was questioned as a witness, was
                                  herself indicted by the investigating judge;
                                  Whereas, at the opening of the proceedings, none of the defendants appeared in
                                  court;
                                  Whereas, however, in its statement, the plaintiff, through its counsel, withdrew
                                  the lawsuit on account of a settlement reached between it and the defendants;
                                  Whereas, the Public Prosecutor, the primary prosecutor, also dropped the
                                  charges against the defendants;
                                  Whereas, this withdrawal implies that, following the investigations into the case
                                  brought before the court, the Public Prosecutor has no evidence that could lead
                                  the court to convict the defendants;
                                  Whereas, Article 544 of the Code of Civil, Economic and Administrative
                                  Procedure provides that “if the Court considers that the act being prosecuted
                                  does not constitute an offense under criminal law or that the act being prosecuted
                                  has not been established or is not attributable to the accused, it shall discharge
                                  the accused from the proceedings”;
                                  Whereas, by virtue of the foregoing and in implementation of the above
                                  provision, the accused should be non-suited in the proceeding on the grounds
                                  that their offense has not been established;

                                                             FOR THESE REASONS
                                  Ruling publicly in absentia on criminal matters and in the first instance;

                                                                 After deliberation
                                  Notes the withdrawal of the proceedings against defendants Mamadie Touré,
                                  Ibrahima Sory Touré IST, Mahmoud Thiam, Aboubacar Bah, Lieutenant Issiaga
                                  Bangoura and Ismaёl Daou by the Public Prosecutor;
                                  Consequently, declares that the aforementioned are not guilty of the acts with
                                  which they have been charged and non-suits them in the proceedings on the
                                  grounds that their offense has not been established;

                                                                                                                  5




                 LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                    OFFICES IN 90 CITIES WORLDWIDE
  Case 1:17-cv-02726-JFK-OTW Document 182-13 Filed 10/26/20 Page 12 of 12




                                Charges the court expenses to the Public Treasury;
                                By virtue of the provisions of Article 544 of the Code of Criminal Procedure;
                                Thus made, adjudged and pronounced, on the aforementioned day, month and
                                year;
                                Signed by the President and the Court Registrar.



                                [stamp:] [illegible]




                 LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001 | T 212.689.5555 | F 212.689.1059 | WWW.TRANSPERFECT.COM
                                    OFFICES IN 90 CITIES WORLDWIDE
